EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Nigriny, registration no. 69,753 on 1/5/2021.
The application has been amended as follows: 
In Claims
Cancel claim 3
Cancel claim 13

1.	(Currently Amended)	A system that implements an infrastructure visualizer and generator, the system comprises:
	a version control repository that stores infrastructure code; 
	an interface that receives an input from an infrastructure diagramming tool; and
	a computer processor, coupled to the version control repository, programmed to perform the steps of:
	receiving, via the interface, a diagram file from the infrastructure diagramming tool, wherein the diagram file is specific to a platform; 
	initiating a script to read the diagram file to identify objects and corresponding labels; 
	generating code, based on the objects and labels, from the diagram file; 

	identifying and applying one or more and modifications for the code including identification of the operating systems that may be installed and identification of one or more user credentials; and  
creating deploy-ready code for execution on the platform.

11.	(Currently Amended)	 A method that implements an infrastructure visualizer and generator, the method comprises the steps of:
	receiving, via the interface, a diagram file from an infrastructure diagramming tool, wherein the diagram file is specific to a platform; 
	initiating a script to read the diagram file to identify objects and corresponding labels; 
	generating code, based on the objects and labels, from the diagram file; 
scanning the code for known vulnerabilities and implementation of a set of best practices;
	identifying and applying one or more and modifications for the code including identification of the operating systems that may be installed and identification of one or more user credentials; and
	creating deploy-ready code for execution on the platform.



Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 12/2/2020 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ANIL KHATRI/            Primary Examiner, Art Unit 2191